Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is a final action on the merits in response to communications filed on 12/08/2020.
Claim 1 has been amended. Claims 1-20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.

Response to Arguments
Applicant’s arguments have been considered.
In the remarks Applicant argues that, “…when claim 1 is read as a whole, it recites non-abstract concepts that fall within patent-eligible subject matter under #5 U.S.C. 101.”
Examiner respectfully disagrees. The limitations under its broadest reasonable interpretation covers Methods of Organizing Human Activities but for the recitation of generic computer components (e.g. a processor). For example the limitations are directed to fundamental economic principles or practices dealing with determining allocation and recovery for an expense. Additionally, the limitations cover Mental Processes as the steps such as associating and determining can potentially be performed in the human mind or using pen and paper. The claims are representative of collecting and analyzing 

Applicant argues “…this additional element integrates the alleged judicial exception into a practical application by arranging components such as the (PPM) financial module, a client application portfolio of a client device, and an autosys job in a practical way and further impose meaningful limitations.”
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a processor for performing the receiving data by executing an autosys job, determining whether the data extraction was successful, determining a link has been established with a database, populating schema tables, associating information, etc.  The steps of executing an autosys job where the autosys job is a scheduler to extract (e.g. data gathering activity), determining whether the data extraction was successful, determining a successful link and populating schema tables is sending and receiving data, which are considered extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processing device). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.
Further, there is no support for an improvement to a technology as using an autosys job to extract data and populate tables is considered extra-solution activity that does not rise to the level of an improvement in technology.
Applicant argues, “By using the autosys run value to determine whether the data 
Examiner respectfully disagrees. The step of determining whether the job was successful or not based on the run value requires data analysis. The providing of the run value is part of the well-known and commonly used autosys job scheduling process and is completed by a generic computer. Further, there is no indication in the Specification that the operation of the computer itself is improved by determining the run value. 

Applicant respectfully submits that the proposed combination does not disclose “receiving, by at least one Project and Portfolio Management (PPM) financial module executed by the at least one processor, billing key information and project associations for an organization by accessing a client application portfolio of a client device and by executing an autosys job to extract data comprising the billing key information and project associations from the client device.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner notes that the claims were not rejected solely by McLachan, but rather using a combination of references, whereas the Applicant’s arguments are directed entirely towards a single reference.

Romano is directed to data integration including using ETL to extract data from one or more sources, transforms forms data and loads the data in an end target and utilize scheduler tools to manage the process (see ¶0013). Data integration jobs may utilize scheduler tools such as Autosys scheduling application (see ¶0035). Determining whether a successful link has been established is implicit as the data is populated at a different source or a batch process loads data into a target location (see ¶0013 and ¶0037).  Examiner is demonstrating that various schedulers can be utilized to extract and move data to another location.
Therefore, in combination McLachlan and Romano do teach and suggest these limitations. 
The remainder of Applicant’s arguments are moot in view of new grounds of rejection as necessitated by amendment. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
determining whether a successful link has been established with a database 
associating the billing key information with the project associations
determining a cost plan for the organization
receiving an expense entry
receiving at least one recovery rule
determining an allocation and recovery for the expense

The limitations under its broadest reasonable interpretation covers Methods of Organizing Human Activities but for the recitation of generic computer components (e.g. a processing device). For example the limitations are directed to fundamental economic principles or practices dealing with determining allocation and recovery for an expense. The limitations also cover Mental Processes as the steps such as associating and determining can potentially be performed in the human mind or using pen and paper. Accordingly, the claim recites an abstract idea. 
The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed billing key information, Claim 3 is directed to project association and Claim 4 is directed to calculating a resource cost. Thus, the dependent claims further limit the abstract concepts found in the independent claims.

receiving, by at least one Project and Portfolio Management (PPM) financial module executed by the at least one processor, billing key information and project associations for an organization by accessing a client application portfolio of a client device and by executing an autosys job to extract data comprising the billing key information and project associations from the client device; 
determining, by the at least one PPM financial module, whether the data extraction was success based on an autosys run value;
determining, by the at least one PPM financial module, whether successful link has been established with a database and populating a plurality of schema tables according to the extracted data; 
populating, by the at least one PPM financial module, a plurality of schema tables according to the extracted 
associating, by the at least one PPM financial module, the billing key information with the project associations; 
determining, by the at least one PPM financial module, a cost plan for the organization; 
receiving, by the at least one PPM financial module, an expense entry; 
receiving, by the at least one PPM financial module, at least one recovery rule; 
and determining, by the at least one PPM financial module, an allocation and recovery for the expense.


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a PPM financial module, is considered a generic computer component performing generic computer functions (e.g. receiving information, associating and determining) that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  Under Step 2B the receiving and populating steps are considered to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processing device is anything other ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 (MPEP 2106.5(d)). For these reasons, there is no inventive concept. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 10, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over McLachlan et al. (US 2014/0006085) in view of Romano et al. (US 2016/0246809) further view of Ly et al. (US 2006/0017969).
Claim 1:
McLachlan discloses:
A method for cost recovery and expense allocation comprising: in an information processing device comprising at least one computer processor: (see at least ¶0002, a computer automated activity based budgeting and forecasting system; see also Figure 1 and associated text)
receiving, by at least one Project and Portfolio Management (PPM) financial module executed by the at least one processor, billing key information and project associations for an organization by accessing a client application portfolio of a client device [by executing an autosys job to extract data] comprising the billing key information and project associations from the client device; (see at least Figure 4 and associated text; see also ¶0077-¶0079, budget project includes a logical representation of all entities including objects (business centers, business services, business units , projects; see also ¶0112, pre-loaded database files)
associating the billing key information with the project associations; (see at least 
determining a cost plan for the organization; (see at least ¶0004, budgets for large enterprises; see also ¶0032, budgeting future expenditures)
receiving an expense entry; (see at least ¶0033, cost line item associated with cost/expense)
receiving at least one recovery rule; (see at least ¶0035, allocation rules refers to the financial allocation model that determine how costs/expenses are allocated between cost objects)
and determining an allocation and recovery for the expense. (see at least ¶0035, allocation rules refers to the financial allocation model that determine how costs/expenses are allocated between cost objects)
While McLachlan discloses the above limitations, McLachlan does not explicitly disclose the following limitation however, Romano does disclose:
[receiving, by at least one Project and Portfolio Management (PPM) financial module executed by the at least one processor, billing key information and project associations for an organization by accessing a client application portfolio of a client device] by executing an autosys job to extract data [comprising the billing key information and project associations from the client device ]  (see at least ¶0035-¶0036, using autosys scheduling to schedule an ETL job)
determining, by the at least one PPM financial module, whether a successful link has been established with a database and populating a plurality of schema tables according to the extracted data; (see at least ¶0013, ETL extracts data from one or more sources, transforms it to fit operational needs of an organizations and loads it into an target such as a database or data warehouse; ¶0037, batch processing of jobs into a target destination such as a warehouse)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the budgeting and cost allocation functionality of McLachlan with the ETL data extraction and job scheduling of Romano to provide data integration by combining data  from multiple sources into a homogenous environment. Further using a scheduler to schedule an ETL is old and well-known scheduling functionality.
	While McLachlan and Romano disclose the above limitations, neither explicitly disclose the following limitation; however, Ly does disclose:
determining, [by the at least one PPM financial module], whether the data extraction was successful based on an autosys run value.  (see at least Figures 2C- 2D and ¶0034, figures disclose job status information including job success or failure with a code; see also ¶0078, Autosys job scheduler)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the budgeting and cost allocation functionality of McLachlan and the ETL data extraction and job scheduling of Romano with the job status information of Ly to manage jobs in heterogeneous environments (see ¶002) and provide valuable information including job status information to a user.

Claim 2:

wherein the billing key information comprises at least one of an owner, a rule effective data range, a legal entity, a company, a charge number, and a percent allocation. (see at least ¶0083, allocation rule incudes a percentage or ratio of a cost or expense that may be allocated; see also Figure 4 and associated text)

Claim 3:
McLachlan, Romano and Ly disclose claim 1. McLachlan further discloses:
wherein the project association comprises at least one of a project identifier for the billing key, a work flow, and a cross-reference. (see at least ¶0046, receive data related to budget projects; see also Figure 4 and associated text)

Claim 8:
McLachlan, Romano and Ly disclose claim 1. McLachlan further discloses:
wherein the expense data is received automatically from at least one of a time entry, a transaction entry, and a bulk upload of expenses. (see at least ¶0065, enter various data to budgeting and finance system)

Claim 10:
McLachlan and Romano disclose claim 1. McLachlan further discloses:
wherein the recovery rule identifies a business unit for cost recovery. (see at least ¶0032, financial allocation rules; see also ¶0034; see also Figure 4 and associated text)

Claim 12:
McLachlan, Romano and Ly disclose claim 1. McLachlan further discloses:
wherein the allocation and recovery are calculated for a future time period. (see at least ¶0002, budgeting and forecasting; see also ¶0032, budgeting future expenditures)

Claim 13:
McLachlan, Romano and Ly disclose claim 1. McLachlan further discloses:
wherein the allocation is sourced from at least one of a cost plan of record, a budget plan of record, and a work in progress report. (see at least ¶0003, financial allocation model; see also ¶0077-¶0079, budget project)

Claim 15:
McLachlan, Romano and Ly disclose claim 1. McLachlan further discloses:
further comprising: presenting the allocation and recovery in a user interface. (see ¶0039 and Figure 10 and associated text; display cost traces which illustrate allocated costs)

Claim 19:
	While McLachlan, Romano and Ly disclose claim 1, neither explicitly disclose the following limitation; however Romano does disclose: 
wherein the PPM financial module is configured to extract data from a plurality of client devices and store the extracted data in the database (see at least ¶0018, batch processing of data from one or more input sources)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the budgeting and cost allocation functionality of McLachlan and the job status information of Ly with the ETL data extraction and job scheduling of Romano to provide data integration by combining data from multiple sources into a homogenous environment. Further using a scheduler to schedule an ETL is old and well-known scheduling functionality.

Claim 20:
	While McLachlan, Romano and Ly disclose claim 1, neither explicitly disclose the following limitation; however Romano does disclose: 
wherein the expense entry is received by the at least one PPM financial module by a bulk upload operation initiated at the client device. (see at least ¶0018, batch processing of data from one or more input sources)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the budgeting and cost allocation functionality of McLachlan and the job status information of Ly with the ETL data extraction and job scheduling of Romano to provide data integration by combining data from multiple sources into a homogenous environment. Further using a scheduler to schedule an ETL is old and well-known scheduling functionality.


Claims 4, 6, 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable McLachlan et al. (US 2014/0006085) in view of Romano et al. (US 2016/0246809) further in view of Ly et al. (US 2006/0017969) further in view of Isamat et al. (US 8,583,465).
Claim 4:
	While McLachlan, Romano and Ly disclose claim 1 and McLachlan further discloses the cost plan (see at least ¶0004, budgets for large enterprises; see also ¶0032, budgeting future expenditures), neither explicitly disclose the following limitation; however, Isamat does disclose:
wherein the cost plan is calculated by applying a resource rate to a resource quantity for a period of time. (see at least Figure 9 and associated text; see also column 9, lines 57-62, resource plan including a calculation of costs in addition to the allocations based on the allocated hours multiplied by the resource rates)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the budgeting and cost allocation functionality of McLachlan, the ETL data extraction and job scheduling of Romano and the job status information of Ly with the resource report plan including calculation costs of resources of Isamat to develop and maintain a resource plan and allocating resources to projects. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6:

wherein the resource quantity is based on a unit of work. (see at least Claim 7, defining a unit of measurement to the resources capacity being allocated to the project; see also column 2, lines 35-43)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the budgeting and cost allocation functionality of McLachlan,  the ETL data extraction and job scheduling of Romano and the job status information of Ly with the resource report plan including calculation costs of resources of Isamat to develop and maintain a resource plan and allocating resources to projects. 

Claim 7:
While McLachlan, Romano, Ly and Brandwine disclose claim 4, neither explicitly disclose the following limitation; however, Isamat does disclose:
wherein the period of time is one of an hour, a day, a week, a quarter, and a year. (see at least column 2, lines 35-43, defining a time period over which the resources capacity will apply)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the budgeting and cost allocation functionality of McLachlan, the ETL data extraction and job scheduling of Romano and the job status information of Ly with the resource report plan including calculation costs 

Claim 14:
	While McLachlan, Romano and Ly disclose claim 1 and further discloses and the allocation is calculated by multiplying the cost recovery by a percentage for the business unit (see at least ¶0121, allocation rules represent a percent allocation of costs), neither explicitly disclose the following limitation; however, Isamat does disclose:
 wherein the cost recovery is calculated by multiplying a number or resource units by a resource rate; (see at least Figure 9 and associated text; see also column 9, lines 57-62, resource plan including a calculation of costs in addition to the allocations based on the allocated hours multiplied by the resource rates) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the budgeting and cost allocation functionality of McLachlan , the ETL data extraction and job scheduling of Romano and the job status information of Ly with the resource report plan including calculation costs of resources of Isamat to develop and maintain a resource plan and allocating resources to projects. 

	
Claims 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over McLachlan et al. (US 2014/0006085) in view of Romano et al. (US 2016/0246809) further in view of Ly et al. (US 2006/0017969) further in view of Isamat et al. (US .
Claim 5:
	While McLachlan, Romano, Ly and Isamat disclose claim 4, McLachlan does not explicitly disclose the following limitation; however, Brandwine does disclose:
wherein the resource quantity is based on hours. (see at least ¶0078, cost may be incurred for allocated and/or active resource hours at an active implementation resource cost rate; see also ¶0079, base rates are specific per hour)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the budgeting and cost allocation functionality of McLachlan, the ETL data extraction and job scheduling of Romano and the ETL data extraction and job scheduling of Romano with the job status information of Ly and the allocation of cost per resource of Brandwine to specify the cost per resource to aid in cost allocation.  

Claims 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over McLachlan et al. (US 2014/0006085) in view of Romano further in view of Ly et al. (US 2006/0017969) further in view of Tuggle (US 2013/0144677).
Claim 9:
	While McLachlan, Romano and Ly disclose claim 1, McLachlan does not explicitly disclose the following limitation; however, Tuggle does disclose:
wherein the bulk upload of expenses comprises a plan year, a source, a type of expense, an entity associated with the cost, and an amount. (see at least ¶0039, at project costing the system uploads a breakdown of all costs from user’s 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the budgeting and cost allocation functionality of McLachlan and the ETL data extraction, job scheduling of Romano, the ETL data extraction and job scheduling of Romano and the job status information of Ly with the project information upload of Tuggle to provide a more expedient means to enter project data. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over McLachlan et al. (US 2014/0006085) in view of Ramono further in view of Ly et al. (US 2006/0017969) further in view of Canton et al. (US 10,277,522) further in view of Frohnhoefer et al. (US 2007/0203856).
Claim 11:
	While McLachlan, Romano and Ly disclose claim 1 and further discloses determines the allocation and recovery for the expense (see at least ¶0035, allocation rules refers to the financial allocation model that determine how costs/expenses are allocated between cost objects), neither explicitly disclose the following limitation; however, Canton does disclose:
wherein a batch script determines the allocation and recovery for the expense. (column 1, lines 21-35, ad hoc scripts are used to split the resource usage and/or 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the budgeting and cost allocation functionality of McLachlan and the ETL data extraction job scheduling of Romano, the ETL data extraction and job scheduling of Romano and the job status information of Ly with the scripts to split resource cost of Canton to provide a since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While McLachlan and Canton disclose the above limitations, neither explicitly disclose the following limitation; however, Frohnhefer does disclose:
a batch script (see at least ¶0117, software modules discussed may include script, batch or other executable files)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the budgeting and cost allocation functionality of McLachlan and the ETL data extraction and job scheduling of Romano , the ETL data extraction and job scheduling of Romano, the job status information of Ly and the scripts to split resource cost of Canton with the batch executable file of  Frohnhefer since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the batch executable file of Frohnhefer in the secondary reference for the scripts of Canton.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683